This was a suit by the appellant against Ben Vaughn and others upon an administrator's bond, the said Ben Vaughn being the principal in the administrator's bond, and the other appellees being sureties on the bond.
The plaintiff claims that she was the widow of one Fred Vaughn; that the said Ben Vaughn, as administrator of the estate of Fred Vaughn, had collected $800 to which she was lawfully entitled, and had refused to pay it over to her. The case was tried upon the plea of the general issue and two special pleas interposed by the defendants. The evidence of the plaintiff tended to support the averments of the complaint, while the evidence of the defendant tended to support the averments of the special pleas.
The plaintiff relied upon a common-law marriage to support the averment that she was the wife of the deceased, Fred Vaughn. There was proof tending to show that plaintiff had been married before, and that one of her husbands was living at the time that she and the deceased were living *Page 57 
together. The appellant complains of the ruling of the court in sustaining objection to the question propounded to plaintiff, "Now state whether or not you and Fred Vaughn agreed to live together as man and wife." There was no error in sustaining the objection to this question. The plaintiff was incompetent to testify as to any transaction with or statement made by deceased, Fred Vaughn, whose estate was interested in the result of this suit or proceeding, the witness having a pecuniary interest in the result thereof. Code 1907, § 4007. Or, if there was error in sustaining the objection to this question, it was error without injury; for the witness without objection later testified fully as to the conditions under which they lived together.
There was no error in overruling the objection to the question, "When did you marry Green?" which was propounded to plaintiff on cross-examination while testifying as a witness in her own behalf. This was legitimate to be shown on cross-examination. Furthermore, no motion was made to exclude the answer.
We have examined the several charges refused to the defendant, and are of the opinion that there was no error in the several rulings thereon. These charges ignored the issue presented by the plea of estoppel.
The judgment of the circuit court is affirmed.
Affirmed.